Title: To George Washington from Richard Peters, 29 April 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] April 29th 1777

I do myself the Honour of acknowledging the Receipt of yours of the 17th instant to the Board enclosing a List of Officers appointed in the new Levies by your Excellency. I send you a Number of Returns of Stores in the Commissary Generals Departments of Provisions & Military Stores. Neither of these are accurate. I am certain the Military Stores are not exactly ascertained & I most ardently hope the Returns of Provisions are far under the Mark; but as this latter Department has not (except in Instances of Irregularities which have often been truly lamentable) fallen so immediately under the Notice of the Board, I cannot pronounce with any Certainty about it.
I was desired by the Board sometime ago & fear I neglected to inform you that Congress had made Provision in their medical Arrangement for regimental Surgeon’s Mates as your Excellency has no Doubt since percieved in the printed Copies of the resolves of Congress relative to the Hospitals &c. The enclosed Letter is from our Town Major Nicola who would be obliged by your sending it by the first Flag. I have the Honour to be with the greatest Respect your very obed. Servt

Richard Peters Secy

